Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PGPUB 2016/0300545 A1:hereinafter Kim 545) in view of Kim et al (PGPUB 2007/0002204 A1: hereinafter Kim 204).
Independent Claims
As to claim 19, Kim 545 (Fig. 2) teaches, an electrical conductivity test structure (Fig. 2) configured for testing an electrical conductivity of a single (link lines 170) in a display panel (display device 100) comprising a controller (second driver 130 and driving test unit 200, ¶ 4), the electrical conductivity test structure comprising:
a first conductive layer (link lines 170) comprising at least one first trace (link line 170a) and at least one second trace (link lines 170), 
a second conductive layer (i.e. layer and structure of contact bar 230, test pads 25, ¶ 48, 55) electrically connected with the at least one first trace and electrically insulated from the at least one second trace (i.e. contact bar 230a connect to data link line 170a, but do not connect to data lines 170 and 170c as shown in Fig. 2), the second conductive layer being configured to transmit the test signal to the at least one first trace (¶ 48, 74).
Kim 545 does not specifically teach contact bar 230 and drive test unit 200 are used for gate line.
Kim 204 (Fig. 4) teaches, the at least one first trace (first and second gate shorting bars 112, 114) and the at least one second trace (gate test probes 128) being electrically connected to the single gate line and the controller (¶ 53), 
the at least one first trace being configured to transmit a testing signal (“inspected by applying signals to the first and second gate shorting bars 112 and 114”), the test signal being configured to test an electrical conductivity between the controller and the single gate line (¶ 53), the at least one second trace being configured to transmit a scan signal (testing signal provided by gate probe test pad 128) from the controller (¶ 53).
Further, Kim 204 teaches using shorting bar (contact bar) and signals from gate probe test pads (i.e. equivalent to signals from drive test unit in Kim 545) to test gate lines and data lines using identical circuit structure as shown in Fig. 4.
Given these teachings, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim 204’s test circuit structure into Kim 545, so as to improve a test process and reduce manufacturing costs (¶ 27).

	As to claim 25, Kim 545 (Figs. 2, 3) teaches, a thin film transistor array substrate, comprising:
	a glass substrate (¶ 6: i.e. chip-on-glass method, and ¶ 7: i.e. display device using the COG method includes attaching the driving integrated circuit on a chip mountain region of the substrate) defining a display area (display region 115) and a non-display area (non-display region 105) connected with the display area, a plurality of target trace  (data line DL) being in the display area, and the controller being in the non-display area (driving circuit test unit 200 is in non-display region as shown in Fig. 2); and 
a plurality of electrical conductivity test structure (driving test circuit 200), each of the plurality of electrical conductive test structures comprising:
a first conductive layer (link lines 170) comprising at least one first trace (link line 170a) and at least one second trace (link lines 170), 
a second conductive layer (i.e. layer and structure of contact bar 230, test pads 25, ¶ 48, 55) electrically connected with the at least one first trace and electrically insulated from the at least one second trace (i.e. contact bar 230a connect to data link line 170a, but do not connect to data lines 170 and 170c as shown in Fig. 2), the second conductive layer being configured to transmit the test signal to the at least one first trace (¶ 48, 74).
Kim 545 does not specifically teach contact bar 230 and drive test unit 200 are used for gate line.
Kim 204 (Fig. 4) teaches, the at least one first trace (first and second gate shorting bars 112, 114) and the at least one second trace (gate test probes 128) being electrically connected to the single gate line and the controller (¶ 53), 
the at least one first trace being configured to transmit a testing signal (“inspected by applying signals to the first and second gate shorting bars 112 and 114”), the test signal being configured to test an electrical conductivity between the controller and the single gate line (¶ 53), the at least one second trace being configured to transmit a scan signal (testing signal provided by gate probe test pad 128) from the controller (¶ 53).
Further, Kim 204 teaches using shorting bar (contact bar) and signals from gate probe test pads (i.e. equivalent to signals from drive test unit in Kim 545) to test gate lines and data lines using identical circuit structure as shown in Fig. 4.
Given these teachings, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim 204’s test circuit structure into Kim 545, so as to improve a test process and reduce manufacturing costs (¶ 27).

	Dependent Claims
	As to claims 20 and 26, Kim 545 (Fig. 3) teaches, the electrical conductive test structure / each of the plurality of electrical conductivity test structures further comprises:
a first insulating layer (first insulating layer 107 and second insulating layer 109) between the first conductive layer and the second conductor layer (Fig. 3, ¶ 69, 71: i.e. between shorting bar 230a and first connection wire line 210a, which connects to first data link line 170a), the first insulating layer electrically insulating the at least one second trace and the second conductive layer (Figs. 3, 4: i.e. first and second insulating insulate between different sets of contact bar 230 and data link line 170),
wherein the first insulating layer defines a plurality of first through holes (first contact hole h1 and second contact hole h2), and the second conductive layer is electrically connected with the at least one first trace by the second conductive layer extending to the plurality of first through holes (Figs. 3, 4: i.e. h1 and h2 are used to connect shorting bar 230a to 2connection wire line 210a).

As to claims 21 and 27, Kim 545 (Figs. 2, 3) teaches, the electrical conductive test structure / each of the plurality of electrical conductivity test structures further comprises:
a third conductive layer (connection wire line 210) between the second conductive layer and the first conductive layer and electrically connected with the first conductive layer through the second conductive layer (Figs, 3: i.e. connection wire line 210 connect from shorting bar 230 to link line 170).

As to claims 22 and 28, Kim 545 (Figs. 2, 3) teaches, a second insulating layer (second  insulating layer 109) between the first conductive layer and the third conductive layer, the second insulating layer being configured for electrically insulating the at least one second trace and the third conductive layer (Fig. 4: i.e. insulating layer 109 insulates 210b to 230a),
wherein the second insulating layer defines a plurality of second through holes (hole h2’ and hole h2), and the second conductive layer is electrically connected with the third conductive layer by the second conductive layer extending to the plurality of second through holes (Fig. 4: i.e. holes h1’ and h2’ connect connection wire line 210b to 230a).

	As to claims 23 and 29, Kim 545 (Fig. 2) teaches, wherein the first conductive layer is made of metal (¶ 68: i.e. connection wire line 210 include conductive material such as aluminum) and the second conductive layer is made of indium tin oxide (¶ 56: i.e. contact bar may be formed of ITO).’

	As to claims 24 and 32, Kim 545 (Fig. 2) teaches, the at least one first trace and the at least one second trace being connected in parallel (Fig. 2)

As to claims 30 and 31, Kim 545 (Figs. 1, 2) teaches, each of the plurality of electrical conductivity test structures is in the non-display area (¶ 38: i.e. link lines formed in non-display region, ¶ 39: i.e. chip mounting region 150 positioned in the non-display region).

Claim 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 545 and Kim 204 as applied to claim 1 above, and further in view of Jeon et al (PGPUB 2016/0011108 A1).
	As to claim 33, Kim 545 (Figs. 1-3) teaches, a display panel (display device 100), comprising:
a thin film transistor array substrate (substrate 110), comprising:
	a glass substrate (¶ 6: i.e. chip-on-glass method, and ¶ 7: i.e. display device using the COG method includes attaching the driving integrated circuit on a chip mountain region of the substrate) defining a display area (display region 115) and a non-display area (non-display region 105) connected with the display area, and
a plurality of target traces (data line DL) being in the display area, and the controller being in the non-display area (driving circuit test unit 200 is in non-display region as shown in Fig. 2); and 
a plurality of electrical conductivity test structures (driving test circuit 200), each of the plurality of electrical conductivity test structures comprising:
a first conductive layer (link lines 170) comprising at least one first trace (link line 170a) and at least one second trace (link lines 170), 
a second conductive layer (i.e. layer and structure of contact bar 230, test pads 25, ¶ 48, 55) electrically connected with the at least one first trace and electrically insulated from the at least one second trace (i.e. contact bar 230a connect to data link line 170a, but do not connect to data lines 170 and 170c as shown in Fig. 2), the second conductive layer being configured to transmit the test signal to the at least one first trace (¶ 48, 74),
wherein the test signals are configured to test an electrical conductivity between the controller and the plurality of target traces (¶ 8: i.e. performs driving test of the display panel by applying test signal).
Kim 545 does not specifically teach, the at least one second trace not configured to transmit the test signals.
Kim 204 (Fig. 4) teaches, the at least one first trace (first and second gate shorting bars 112, 114) and the at least one second trace (gate test probes 128) being electrically connected to the single gate line and the controller (¶ 53), 
the at least one first trace being configured to transmit a testing signal (“inspected by applying signals to the first and second gate shorting bars 112 and 114”), the test signal being configured to test an electrical conductivity between the controller and the single gate line (¶ 53), the at least one second trace being configured to transmit a scan signal (testing signal provided by gate probe test pad 128) from the controller (¶ 53).
Further, Kim 204 teaches using shorting bar (contact bar) and signals from gate probe test pads (i.e. equivalent to signals from drive test unit in Kim 545) to test gate lines and data lines using identical circuit structure as shown in Fig. 4.
Given these teachings, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim 204’s test circuit structure into Kim 545, so as to improve a test process and reduce manufacturing costs (¶ 27).
	Kim 545 and Kim 204 do not specifically teach a color filter.
Jeon (Figs. 3, 5) teaches, 	a color filter substrate (second substrate SUB2, which includes color filter CF)(¶ 74); 
a liquid crystal layer (liquid crystal capacitor Clc) between the color filter substrate and the thin film transistor array substrate (first substrate SUB1, which includes pixel TFT as shown in Fig. 3), the color filter substrate, the liquid crystal layer, and the thin film transistor array substrate configured to display images in cooperation (¶ 69, 74).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Jeon’s liquid crystal display with gate testing into Kim 545’s display as modified with the teaching of Kim 204, so as to detect and reduce defect (¶ 101).

As to claims 34, Kim 545 (Figs. 1, 2) teaches, the plurality of electrical conductivity test structures are in the non-display area (¶ 38: i.e. link lines formed in non-display region, ¶ 39: i.e. chip mounting region 150 positioned in the non-display region).

As to claim 35, Kim 545 teaches the display panel of claim 33, but does not specifically teach output a display signal to each of the gate lines.
Kim 204 (Fig. 4) teaches, wherein the controller is configured to output a display signal (test signal to gate probe test 128) to each of the plurality of gate lines (¶ 53) through the at least one second trace when the display panel displays images (¶ 53)
the controller is configured to output a display signal (test signal) to each of the plurality of gate lines through the at least one second trace when the display panel displays images (¶ 53: i.e. test signal applied to shorting bars 112, 114).
Given these teachings, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim 204’s test circuit structure into Kim 545, so as to improve a test process and reduce manufacturing costs (¶ 27).

	As to claims 36, Kim 545 (Fig. 2) teaches, the at least one first trace and the at least one second trace being connected in parallel (Fig. 2)

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691